Citation Nr: 0738072	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  99-16 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

For the period from November 19, 1998 through May 23, 2001, 
entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active military duty from May 1967 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO, in pertinent 
part, granted service connection for PTSD, and awarded a 10 
percent evaluation for this disability, effective from 
November 1998.

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an initial disability rating greater than 
10 percent for the service-connected PTSD.  In January 2001, 
the Board remanded the claim to the RO for further 
evidentiary development.  After completing the requested 
development, the RO, by an October 2001 rating decision, 
increased the disability evaluation to 30 percent, effective 
from November 1998, for service-connected PTSD.  In April 
2002, the Board denied the veteran's claim for an initial 
disability evaluation in excess of 30 percent for his 
service-connected PTSD.

Thereafter, the veteran filed a timely appeal of the Board's 
denial with the United States Court of Appeals for Veterans 
Claims (Court).  In December 2002, the Court granted a 
"Joint Motion for Partial Remand to the Board and to Stay 
Proceedings."  Specifically, the Court vacated that portion 
of the Board's April 2002 decision which denied the issue of 
entitlement to an initial disability rating greater than 30 
percent for service-connected PTSD and remanded the matter to 
the Board.  In an August 2003 Order, the Court reiterated its 
decision to vacate, and to remand to the Board, the veteran's 
increased rating claim regarding his service-connected PTSD.

In October 2003, the Board remanded the veteran's rating 
claim to the RO for further evidentiary development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  By a February 2004 rating decision, the RO granted 
an increased evaluation of 50 percent for the service-
connected PTSD, effective from January 2004.  In April 2004, 
the RO returned the veteran's case to the Board for further 
appellate review.

In July 2004, the Board denied an evaluation in excess of 30 
percent for PTSD from November 19, 1998 to May 23, 2001; and 
granted a 70 percent evaluation for PTSD since May 24, 2001.  
The veteran subsequently appealed such decision to the Court.  
In February 2007, the Court entered Judgment, vacating that 
portion of the Board's July 2004 decision which denied an 
evaluation in excess of 30 percent for PTSD for the period 
from November 19, 1998 through May 23, 2001.  The Court also 
vacated the Board's July 2004 decision, finding that 
extraschedular consideration was not warranted.  Those 
matters were remanded to the Board.  The Court did not 
disturb the Board's July 2004 award of a 70 percent 
evaluation for PTSD since May 24, 2001, and therefore such 
issue is no longer on appeal.    

The issue of entitlement to extraschedular consideration is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

For the period from November 19, 1998 through May 23, 2001, 
the veteran's service-connected PTSD was manifested by 
complaints of nightmares, flashbacks, intrusive thoughts, 
occasional suicidal ideations, sleep problems, depression, 
anxiety, mood swings, panic attacks, flattened affect, and 
paranoid ideas.  There was no evidence of occupational and 
social impairment with reduced reliability and productivity 
manifested by circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; and difficulty 
in establishing and maintaining effective work and social 
relationships.





CONCLUSION OF LAW

For the period from November 19, 1998 through May 23, 2001, 
the criteria for a disability evaluation in excess of 30 
percent for the service-connected PTSD are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the veteran in February 2001 and December 2003, that 
fully addressed all four notice elements.  These letters 
informed the veteran of what evidence was required to 
substantiate his claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  The 
veteran has also been advised as to how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006),

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains VA and private 
medical evidence, and a hearing transcript.  The veteran was 
also afforded the opportunity to set forth his contentions 
during a November 2000 video conference hearing.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

According to the service medical records, between August and 
December 1967, the veteran sought treatment on several 
occasions for complaints of nervousness, headaches, and some 
sleep difficulties.  At a December 1967 treatment session, 
the examiner expressed his opinion that the veteran's 
symptoms "appear[ed] to relate to situational stress [which 
would] . . . increase [with] friction in [his] unit . . . and 
might decrease with proper handling in [the] unit."  At the 
separation examination conducted in May 1969, the veteran 
reported having previously experienced, or experiencing at 
that time nervous trouble.  He denied ever having experienced 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or loss of memory or amnesia. 
This evaluation demonstrated that the veteran's psychiatric 
system was normal.

According to relevant post-service medical records, in April 
1999, the veteran underwent a VA PTSD examination.  At that 
time, he described in-service episodes in which friends and 
fellow service men were killed by enemy forces in Vietnam. 
Further, the veteran complained of nightmares, nervousness "a 
great deal of the time," sleep problems, anxiety, and 
depression and reported that his daily activities almost 
exclusively center around his church.  He also stated that he 
is not taking any anti depressant medication and that he had 
never been hospitalized for a psychiatric illness.  The 
examiner observed that the veteran cried on several occasions 
during the interview and appeared to be depressed and to have 
a somewhat blunted affect. A mental status evaluation 
demonstrated neat and clean dress, cooperation, full 
orientation, intact sensorium, depression, difficulty 
expressing feelings about Vietnam experiences, and good 
judgment.  The examiner provided an impression of chronic 
PTSD.

In May 1999, the RO considered this evidence.  The RO 
determined that the evidence warranted the grant of service 
connection for PTSD.  Also, the RO awarded a 10 percent 
evaluation for this disability, effective from November 19, 
1998.

Additional pertinent evidence received during the current 
appeal includes a report of a VA outpatient treatment session 
dated in June 1999.  According to this document, the veteran 
reported experiencing nightmares once or twice a month.  In 
addition, he described an active social life with his church 
and denied anxiety symptoms or suicidal or homicidal 
ideations.  A mental status evaluation demonstrated 
alertness, orientation times three, cooperation, 
cheerfulness, normal speech pattern and psychomotor activity, 
an euthymic mood with appropriate affect, no suicidal or 
homicidal ideations, logical and goal-directed thoughts, no 
audiological or visual hallucinations, no delusions, and fair 
judgment and insight.  The examiner assessed PTSD by history 
and concluded that the veteran is functioning socially well 
and exhibited no interest in attending group therapy sessions 
for his PTSD.  The veteran had stated that "he did not feel 
[that] he belong[ed] . .  to this population."

In August 1999, the veteran underwent a VA general medical 
examination.  According to the examination report, the 
examiner noted that the veteran, who had a history of PTSD 
since 1968, was not taking medication but planned to start 
taking medicine soon.  The examiner noted that, at the time 
of this post-service examination, the veteran appeared to be 
alert and oriented and did not exhibit any unusual signs of 
tension.  In pertinent part, the examiner assessed PTSD.

In September 1999, the veteran presented testimony before a 
hearing officer at the RO. According to the veteran's 
testimony, he first began experiencing problems with PTSD 
"[r]ight after service." 1999 hearing transcript (1999 T.) at 
2.  The veteran also testified that, as a result of this 
disability, he experiences flashbacks, avoidance of crowds, 
as well as a problem with nerves and a temper. See 1999 T. at 
4-7.

Subsequently, between September 1999 and October 2000, the 
veteran underwent multiple individual and group therapy 
sessions for his psychiatric condition. Specifically, VA 
treatment record dated in October 1999 shows that the veteran 
acknowledged having occasional suicidal/homicidal ideations 
but reported that his belief in God helped him resist the 
temptations.  During the examination, the veteran was 
oriented, alert, and cooperative.  His affect was tearful and 
his mood was depressed.  His attention and concentration were 
adequate.  His memory functions were intact for emote and 
recent events, but mildly impaired for delayed recall.  
Intelligence though not formally assessed was estimated to be 
in the average range.  His insight into his problems was 
fair, and his social judgment appeared adequate.  Axis I 
diagnosis was depressive disorder, not otherwise specified, 
and "R/O PTSD, chronic, delayed."  GAF score was 50.  

Specifically, during a January 2000 appointment, a VA 
physician, Dr. Abston, indicated that the veteran's PTSD was 
moderate to severe, and later, in August and October 2000, 
the same physician stated that the veteran's PTSD was severe.  
In September 2000, a different physician stated that the 
veteran's PTSD was severe and noted a blunt effect.  Another 
VA physician, Dr. Hyland, diagnosed the veteran with 
depression with an appropriate effect in December 1999, and 
in March 2000, such physician noted that the veteran had 
symptoms of depression, anxiety, and a flattened effect.  

In an October 2000 letter, a therapist at the Vet Center 
noted that the veteran experienced an increase in symptoms 
during the last six months.  The letter noted an increase, in 
among other things, the frequency of panic attacks.

During this time, the veteran complained of difficulty 
coping, anger, rage, depression, irritability, trouble 
sleeping, frequent nightmares, intrusive thoughts about his 
combat experiences, as well as marital conflict due to fitful 
sleeping and social alienation/isolation. Multiple mental 
status evaluations demonstrated the presence of a depressed 
mood, a dysphoric and anxious affect, no suicidal or 
homicidal ideations or plans, and no threats of violence.  
GAF scores ranged from 40 to 50.

According to an October 2000 letter, the veteran had received 
weekly individual treatment sessions and had participated in 
group therapy sessions for his PTSD symptoms at the local Vet 
Center since June 2000.  During the sessions, the veteran 
complained of nightmares, flashbacks, anger management 
problems, alienation, exaggerated startles responses, sleep 
disturbance, avoidance, and feelings of worry over his need 
for social isolation.  The veteran had described a worsening 
of these symptoms over the past six months.  Further 
evaluation demonstrated that the veteran experienced 
diminished interest in significant events; problems 
concentrating; recurrent, intrusive, as well as distressing 
thoughts about near-death experiences in Vietnam.  The 
psychiatric care provider concluded that the veteran's 
experiences "the full range of PTSD symptoms," that "his 
condition is severe," and that "[h]is condition results in 
significant impairment in all areas of functioning."

In November 2000, the veteran presented testimony at a 
personal hearing conducted before the undersigned Veterans 
Law Judge via videoconferencing.  In particular, the veteran 
testified that, as a result of his PTSD, he experiences 
nightmares, depression, mood swings, cold sweats, and social 
isolation.  See 2000 hearing transcript (2000 T.) at 4-5, 13.

At a VA outpatient treatment session completed in February 
2001, the veteran continued to complain of difficulty coping, 
intrusive thoughts and nightmares, anger and rage, and 
frustration.  A mental status evaluation completed at that 
time showed a constricted and tearful affect, a depressed 
mood, no suicidal or homicidal ideas or plans, and no threats 
of violence.  The examiner diagnosed moderate chronic PTSD 
and assigned a GAF score of 48.

In April 2001, the veteran underwent a VA PTSD examination.  
At that time, the veteran reported having had no 
hospitalizations for his psychiatric condition and "feeling 
generally happy with his treatment."  He did, however, 
continue to emphasize his continuing symptoms, including sad 
feelings, nightmares once or twice a week, intrusive 
thoughts, and flashbacks.  Further, the veteran noted that 
his prior feelings of worthlessness had "given way . . . [to] 
a reasonable sense of personal worth."  The examiner noted 
that the veteran had a number of meaningful social 
relationships, including with his granddaughter, a nephew, a 
friend from a previous railroad job, and several members of 
his church.

A mental status examination demonstrated appropriate and 
clean grooming, reasonable social skills, frequent laughing, 
alertness with a clear sensorium, full orientation, rational 
thought processes without any gross psychopathology, fluent 
speech, no abnormal psychomotor activity, an appropriate 
affect with a good range, no suicidal or homicidal feelings, 
no memory problems, concentration which was "alright," a 
capacity for good abstract thinking, good judgment, adequate 
insight for good compliance with treatment, and no more than 
mild depression.  The examiner diagnosed chronic PTSD. In 
addition, the examiner assigned a GAF score of 65 and 
explained that this number was based upon "some disturbing 
symptoms and anger problem but [also the fact that the 
veteran was] generally functioning pretty well and has 
meaningful interpersonal relationships."

In October 2001, the RO considered this additional evidence.  
In particular, the RO concluded that the evidence supported 
the grant of a 30 percent disability rating for the veteran's 
service-connected PTSD, effective from November 19, 1998.

According to the applicable diagnostic code, a 30 percent 
requires evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
a depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, or recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

A 50 percent evaluation will be awarded with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

The next higher evaluation of 70 percent will be awarded with 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id.


Schedular Evaluation From November 19, 1998 Through May 23, 
2001

The veteran has asserted that his service-connected PTSD is 
more severe than the 30 percent disability evaluation 
assigned from November 19, 1998 through May 23, 2001.  
Specifically, he has described nightmares, flashbacks, 
intrusive thoughts, sleep problems, depression, mood swings, 
paranoid ideas, social isolation except for church 
attendance, difficulty coping, cold sweats, avoidance of 
crowds, as well as a problem with nerves and a temper.  See, 
e.g., 1999 T. at 4-7 and 2000 T. at 4-5, 13.

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, the 
veteran's descriptions of his service-connected PTSD must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.

On review, the Board finds that an evaluation in excess of 30 
percent for PTSD is not warranted for the period from 
November 19, 1998 through May 23, 2001.  While the objective 
evidence suggests an increase in the veteran's psychiatric 
symptomatology during the applicable time period (see VA 
treatment records dated in 1999 and 2000, as well as a Vet 
Center letter dated in October 2000), the evidence does not 
show that his PTSD more nearly approximates the criteria for 
a 50 percent evaluation.  The physicians who treated the 
veteran in 1999 and 2000 diagnosed the veteran with a 
depressed mood, and chronic anxiety, and such symptoms are 
already contemplated in the 30 percent evaluation currently 
assigned.  Further, while the veteran exhibits such symptoms 
as a flattened effect, disturbance of mood, and an increase 
in the frequency of panic attacks, the objective evidence did 
not show such symptoms as circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; and difficulty in 
establishing and maintaining effective work and social 
relationships.   Overall, the Board finds that the criteria 
for a 50 percent evaluation under Diagnostic Code 9411 have 
not more clearly been approximated.  

Rather, the evidence dated from November 19, 1998 through May 
23, 2001 reflects that the veteran has demonstrated 
appropriate and clean grooming, reasonable social skills, 
frequent laughing, alertness with a clear sensorium, full 
orientation, rational thought processes without any gross 
psychopathology, fluent speech, no abnormal psychomotor 
activity, no threats of violence, no psychoses, no memory 
problems, concentration which was "alright," a capacity for 
good abstract thinking, good judgment, adequate insight for 
good compliance with treatment, and a number of meaningful 
social relationships (including the veteran's granddaughter, 
a nephew, a friend from a previous railroad job, and several 
members of his church).  Furthermore, after examining the 
veteran, the April 2001 VA examiner concluded that the 
veteran was "generally functioning pretty well."  Based on 
the foregoing, the Board finds that the veteran's 
symptomatology more clearly approximates the criteria for a 
30 percent evaluation under Diagnostic Code 9411 prior to May 
24, 2001.  

In finding that the next-higher 50 percent evaluation is not 
warranted during the applicable time period, the Board 
acknowledges Global Assessment of Functioning (GAF) scores 
ranging from 40 to 50 demonstrated in the record.  GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

The veteran was assigned one GAF score of 40 in October 2000, 
which denotes some impairment in reality testing.  Id.  The 
remaining medical evidence dated from 1998 to 2001 shows GAF 
scores ranging from 45-50, which denote serious symptoms.  
Id.  However, the Board finds that overall, the objective 
evidence does not actually demonstrate symptoms commensurate 
with a higher schedular rating.  The Board points out that 
the October 2000 treatment record which reflects a GAF score 
of 40 showed no evidence of impairment in reality testing.  
Further, the treatment records reflecting GAF scores between 
45 and 50 do not show complaints of severe obsessional 
rituals.  The Board acknowledges one complaint of occasional 
suicidal ideations (see October 1999 VA record), but, even 
considering such symptom, the examiner still assigned a GAF 
score of 50.  While the Board has considered the low GAF 
scores ranging between 40 and 50, such scores are not 
dispositive as to the veteran's actual disability picture, 
and the Board has reviewed the overall symptomatology 
exhibited and not just the GAF scores.  

The GAF score of 65 reported on the April 2001 VA examination 
is consistent with the findings from the mental status 
examination reflecting no more than mild symptoms, and the VA 
examiner noted that the veteran was functioning pretty well.

In sum, for the period from November 19, 1998 and May 23, 
2001, the veteran's PTSD was manifested by nightmares, 
flashbacks, intrusive thoughts, sleep problems, depression, 
mood swings, and paranoid ideas, a flattened effect, panic 
attacks, depression, and anxiety.  Significantly however, the 
veteran's PTSD was not manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; and difficulty in 
establishing and maintaining effective work and social 
relationships.  As such, the Board concludes that the next 
higher evaluation of 50 percent for the veteran's service-
connected PTSD was not warranted for the period from November 
19, 1998 through May 23, 2001.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).


ORDER

For the period from November 19, 1998 through May 23, 2001, 
entitlement to an initial disability evaluation in excess of 
30 percent for PTSD is denied.  


REMAND

An extra-schedular rating may be assigned if the evidence of 
record presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards due to marked interference with 
earning capacity or employment status, or it necessitates 
frequent periods of hospitalization.  38 C.F.R. § 
3.321(b)(1). 

Pursuant to the January 2007 memorandum decision, the Court 
stated that the Board, in its July 2004 decision, failed to 
provide an adequate statement of reasons or bases as to why 
the veteran's PTSD does not warrant extraschedular 
consideration.  The Court referred to an October 2000 letter 
from the Vet Center, in which a counselor opined that the 
veteran's PTSD precludes him from full-time and substantive 
employment.  Also noted was a January 2004 VA examination 
report, in which the examiner stated that "due to patient's 
social isolation and his extreme difficulty being around 
other people, it would appear that he would have significant 
problems working in any type of environment in which he had 
to be around a number of other people."  

Based on the memorandum decision and the Court's February 
2007 Judgment, the Board finds that the veteran's case should 
be remanded to the RO for referral to the Director of 
Compensation and Pension for extraschedular consideration.  

 Accordingly, the case is REMANDED for the following action:

The RO should refer the issue of an 
increased rating for PTSD to the Director 
of Compensation and Pension for 
extraschedular consideration.  Any 
determination should cite to evidence in 
the claims folder, including the October 
2000 letter from the Vet Center and the 
January 2004 VA examination report.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


